ALLOWABILITY NOTICE

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The claims are directed to an extruded chewing gum composition comprising at least one cannabinoid comprising a gum base comprising one or more natural resins in an amount of 10-40% of the gum base, one or more elastomers in an amount of 3-30% of the gum base, one or more polyvinyl acetate elastomer plasticizers in an amount of 10-40% of the gum base, and wherein the gum base polymers comprise less than 5% by weight of vinyl laurate-vinyl acetate copolymer. 
Applicant has shown in the 25 June 2021 Declaration under 37 C.F.R. 1.132 by Jesper Neergaard that the critical range of the amount of vinyl laurate / vinyl acetate copolymer in the chewing gum composition is from 0-5%, and that amounts over 5% such as 10% provide an inferior product.
The closest prior art determined by the Examiner, that of Schou (WO 2017/202424 A1; of record) discloses an amount of a synthetic resin such as of vinyl laurate / vinyl acetate copolymer (pg 59, lines 9-11) in the range of 5-95% of the gum base (pg 46, line 20). As discussed in MPEP 2144.05(III), a showing that a range is critical can rebut a prima facie case of obviousness: “The law is replete with cases in which the difference between the claimed invention and the prior art In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, the applicant has demonstrated a critical range that is below the range recited in the prior art, and therefore demonstrated unexpected results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer

The terminal disclaimer filed on 02 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 16/289,714 has been reviewed and is accepted.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402.  The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL P COHEN/Primary Examiner, Art Unit 1612